Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Patterson (US 20010032375).

Regarding claim 1 Patterson teach an ergonomic keyboard, which is placed on a flat surface (fig. 6A) and comprises: 
a first key area (fig. 6A item 430); 
5a second key area (fig. 6A item 440); and 
an adjustment module (fig. 6B also fig. 7, 7B fig. 8B, fig. 8) pivotally connected between the first key area and the second key area (fig. 6A), 
the adjustment module comprising: 
a first bearing pivotally connected to the first key area by a first connecting shaft (fig. 6A); 10a second bearing pivotally connected to the first bearing and pivotally connected to the second key area by a second connecting shaft (also fig. 7, 7B fig. 8B, fig. 8, see 
fig. 6A
    PNG
    media_image1.png
    468
    927
    media_image1.png
    Greyscale
 
the first bearing and the second bearing can rotate relative to each other for adjustment of an included angle between the first key area and the second key area ([0074]); 
15a rotary knob (fig. 17, item 1720); 
an adjustment screw (fig. 17, item 1725) fixedly connected to the rotatory knob to rotate together with the rotatory knob [0098]; and 
a supporting base (fig. 17, item 1730+1750+1765) supported on the flat surface; 
the supporting base has an internal thread (fig. 17, item 1750+1765 has internal thread), and the internal thread is screwed with the 20adjustment screw, wherein when the rotary knob rotates, the adjustment screw rotates together with the internal thread of the 12supporting base for adjustment of an inclination angle between the first and the second key areas and the flat surface ([0098] Therefore, changing the operable angle of the keyboard … hand-rotating dial 1720 and hence operationally connected second 
detent plate 1765.  It should be noted that incorporating first and second 
biasing springs 1740 and 1780 into one or more detent plates is equally within 
the scope of the invention for this fourth adjustable embodiment).

Regarding claim 2 Patterson teach wherein during adjustment of the inclination angle between the first and the second 5key areas and the flat surface, a first side of the first key area and a second side of the second key area, together with the supporting base, are supported on the flat surface, and the first side and the second side are respectively located at the outermost side of the ergonomic keyboard (fig. 17, [0098] also fig. 6B).

Regarding claim 3 Patterson teach wherein the supporting base and the adjustment screw are inserted through a central hole of the first bearing and the second bearing (fig. 17).

Regarding claim 4 Patterson teach wherein the first bearing has a limiting member (fig. 13, item 1310) and the second bearing has a limiting hole (fig. 13, hole in adjacent item 430); 
15after the first bearing and the second bearing are assembled, the limiting member and the limiting hole are matched with each other such that when the first bearing and the second bearing rotate relative to each other, the limiting member can move in the limiting hole (fig. 13).

Regarding claim 5 Patterson teach wherein the adjustment 20module has a fixed seat and the limiting member inserts through the limiting hole to be locked to the fixed seat (fig. 13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson (US 20010032375) in view of Hargraves (US 8289684).

Regarding claim 6 Patterson teach [[a first pin]] arranged on the first bearing such that it interferes with the first connecting shaft, thereby limiting the rotation range of the first connecting shaft; and [[5a second pin]] arranged on the second bearing such that it interferes with the second connecting shaft, thereby limiting the rotation range of the second connecting shaft (fig. 6A).
But does not expressly teach a first pin arranged on the first bearing and a second pin arranged on the second bearing.
However Hargraves teach a first pin (fib. 2B, 3B item 116) arranged on the first bearing and a second pin (fib. 2B, 3B item 118) arranged on the second bearing.
Therefore it would have been obvious to one of the ordinary skilled in the art combine Patterson in light of Hargraves teaching so that it may include a first pin arranged on the first bearing and a second pin arranged on the second bearing.
The motivation is to provide an adjustable keyboard includes a first keying module situated pivotably with respect to the second keying module for providing a keyboard having improved ergonomics and comfort, and promoting improved productivity of a user.  

Regarding claim 7 Patterson in view of Hargraves teach a first soft pad (Hargraves: item112) connected to the first key area; and 10a second soft pad (Hargraves: item114) connected to the second key area.

Regarding claim 8 Patterson in view of Hargraves teach wherein the first soft pad and the second soft pad are connected to each other by a connecting element (Hargraves: item108).

Regarding claim 9 Patterson in view of Hargraves teach wherein the included 15angle between the first key area and the second key area is between 0 to 22 degrees (Hargraves: The first and the second pivot pins 116, 118 pivotably mount the first and the second keying modules 102, 104 to the base assembly 106 and allow the user to 
adjust a front opening or splay angle .alpha.  (FIG. 1) between the first and 
the second keying modules 102, 104.  A typical range for the front splay angle 
.alpha.  is between 0 to 30 degrees).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson (US 20010032375) in view of Patterson Jr. (US 5564844).

Regarding claim 10 Patterson teach the first and the second key areas and the flat surface (fig. 9).
But does not expressly teach the inclination angle between the key areas and the flat surface is between 0 to 4 degrees.
However Patterson Jr. teach the inclination angle between the key areas and the flat surface is between 0 to 4 degrees (col. 6, line 37-40, It is contemplated that the 
range of motion of the keyboard will be from an inclination angle of 
approximately 0 degrees to approximately 35 degrees).

Therefore it would have been obvious to one of the ordinary skilled in the art combine Patterson in light of Patterson JR. teaching so that it may include the inclination angle between the key areas and the flat surface is between 0 to 4 degrees.
The motivation is to provide apparatus that is useful in the prevention or alleviation of the effects of repetitive motion disease or carpal tunnel syndrome. 

Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. 
Applicant Argues: As best understood by the office applicant’s main argument is “an adjustment module pivotally connected between the first key area and the second key area... a first bearing pivotally connected to the first key area by a first connecting shaft; a second bearing pivotally connected to the first bearing and pivotally connected to the second key area by a second connecting shaft” and “adjustment of an inclination angle between the first and the second key areas and the flat surface”.
Office responds: The office respectfully disagrees. Patterson teach an adjustment module pivotally connected between the first key area and the second key area... a first bearing pivotally connected to the first key area by a first connecting shaft; a second bearing pivotally connected to the first bearing and pivotally connected to the second key area by a second connecting shaft in fig. 7, 7B fig. 8B, fig. 8, see [0079] As the keyboard halves are separated or opened about the hinge pivot point, the detent ball 515 is forced downward to react against the biasing spring 525 and detent adjuster 520, as the recess 615 in the upper hinge area 505 of the RH keyboard 440 is rotated out of position.
Patterson also teach adjustment of an inclination angle between the first and the second key areas and the flat surface in fig. 8, 8B and fig. 9, 9B.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hargreaves et al. US 8289684.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625